J-S38002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: G.L.C., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: M.R.C., MOTHER                  :   No. 333 EDA 2019

                    Appeal from the Decree January 3, 2019
              In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-AP-0000840-2018

    IN THE INTEREST OF: G.L.C., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: M.R.C., MOTHER                  :   No. 334 EDA 2019

                 Appeal from the Order Entered January 3, 2019
              In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-DP-0002707-2017

BEFORE:      OTT, J., DUBOW, J., and COLINS, J.

MEMORANDUM BY OTT, J.:                              FILED SEPTEMBER 16, 2019

        M.R.C. (“Mother”) appeals from the order entered on January 3, 2019,

changing the permanent placement goal of her daughter, G.L.C. (“Child”),

born in September 2017, from reunification to adoption. Mother also appeals



____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S38002-19




from the decree entered the same day, involuntarily terminating her parental

rights to Child.1 We remand for a supplemental opinion.

       DHS first became involved with Child when it received a validated GPS

report at the time of her birth in September 2017. Id. at 8-9. The report

alleged that Child tested positive for THC and exhibited withdrawal symptoms.

Id. at 9-10. In addition, Mother was homeless and had no place to go with

Child. Id. at 9. DHS obtained emergency protective custody on October 11,

2017, and the trial court entered a shelter care order on October 13, 2017.

The court adjudicated Child dependent on October 20, 2017, and set Child’s

permanent placement goal as reunification.

       On October 17, 2018, DHS filed petitions to change Child’s permanent

placement goal to adoption and to terminate Mother’s parental rights to Child

involuntarily. The trial court conducted a hearing on January 3, 2019, at the

conclusion of which it announced that it would change Child’s goal to adoption

and terminate Mother’s parental rights. The court entered a goal change order

and a termination decree that same day. Mother timely appealed on January

24, 2019.

       Mother presents her claims on appeal as follows:
____________________________________________


1 In addition, the trial court entered separate decrees involuntarily terminating
the parental rights of Child’s putative father, R.C., and the parental rights of
any unknown father that Child may have. R.C. did not attend the termination
and goal change hearing, nor did he participate in Child’s dependency
proceedings in any way. Neither R.C., nor any unknown father, appealed the
termination of his parental rights.

                                           -2-
J-S38002-19




     1. Whether the Trial Court erred in determining that the parental
     rights of Appellant/Mother are forever terminated, and the child’s
     goal would be changed to adoption insofar as said findings failed
     to take into account and recognize the extensive efforts the
     Appellant/Mother had made to comply with the objectives of her
     Single Case Plan [(“SCP”)], and the Juvenile Act’s mandate to
     preserve the family whenever possible[?]

     2. Whether the Trial Court erroneously determined that the
     [Community Umbrella Agency (“CUA”)] no longer needed to
     explore family members for placement for the child, insofar as the
     Appellant/Mother had from the outset of this case provided the
     CUA agency with the name and contact information of a Maternal
     Aunt of the child, residing in the State of Delaware, and the CUA
     agency allegedly had initiated procedures under the Interstate
     Compact on the Placement of Children ([“]ICPC[”]), that were still
     pending at the time of this Court’s Order of January 3, 2019[?]

     3. Whether the Trial Court failed to explore all potential relatives
     of the child as potential resources for the adoption and/or
     permanent placement of the child as outlined in Paragraph #2
     stated above[?]

     4. Whether the Trial Court erred in determining that the parental
     rights of Appellant/Mother are forever terminated insofar as:

           a. Under 23 Pa. C.S.A. Section 2511 (a) (1) the
           Mother’s consistent compliance with her visitation
           schedule with the child evidenced to the Court a
           settled purpose of maintaining an ongoing relationship
           with the child[?]

           b. Under 23 Pa. C.S.A. Section 2511 (a) (2) the
           conditions which led to the placement of the child
           were in fact being addressed by the Mother through
           her successful and ongoing Drug and Alcohol
           Treatment Therapy, and as such, no evidence existed
           that the Mother could not, or would not, remedy these
           conditions[?]




                                    -3-
J-S38002-19




           c. Under 23 Pa. C.S.A. Section 2511 (a) (5) there was
           no evidence submitted that the conditions which led
           to the removal of the child could not, or would not, be
           remedied within a reasonable amount of time, insofar
           as Mother submitted documentation that clearly
           illustrated her consistent compliance and dedication to
           Drug and Alcohol Treatment Therapy, further
           evidencing a commitment to recovery[?]

           d. Whether the Trial Court erred in finding that under
           23 Pa. C.S.A. Section 2511 (a) (8), termination of
           parental rights would best serve the needs of the
           child, insofar as Mother had voluntarily enrolled in,
           and actively participated in, a Drug and Alcohol
           Treatment Therapy Program, consistently visited with
           the child, and evidenced a commitment to recovery,
           all of which were objectives of her [SCP], in the hope
           of being reunified with her child[?]

     The following structural questions are raised for the first time in
     Appellant’s brief:

     5. Whether the Trial [C]ourt erred in vacating the appointment of
     the child’s attorney at the start of the termination hearing on the
     basis of her being too young to verbalize her preferred outcome,
     when there was no record of the child’s attorney having attempted
     to ascertain her preference in any other way[?]

     6. Whether the Trial [C]ourt erred in vacating the appointment of
     the child’s attorney at the start of the termination hearing where
     23 Pa.C.S.A. 2313(a) requires that the child’s legal interests must
     be represented, and where there is no record of the Trial Court
     having ascertained whether the child had other legal interests at
     stake such as her rights to connection to her biological relatives,
     the possibility of inheritance through her parents and their
     lineage, etc.[?]

     7. Whether the Trial Court erred in failing to appoint counsel for
     [R.C.] throughout the life of the dependency and adoption matters
     where [R.C.’s] identity was known, and where the Court relied on
     allegations concerning [R.C.] in terminating Mother’s rights as well
     as his own.

                                    -4-
J-S38002-19




Mother’s brief at 4-6 (trial court answers omitted).

      In the instant case, our review of the record indicates that Mother filed

two distinct notices of appeal, along with two distinct concise statements of

errors complained of on appeal, in which she preserved the first, second, third,

and fourth claims in her statement of questions involved for our review. On

March 11, 2019, the trial court filed an opinion addressing both of Mother’s

appeals simultaneously. While the court’s opinion discussed the termination

of Mother’s parental rights, which she challenged in her first and fourth claims,

it did not discuss the remaining matters sub judice. Specifically, the opinion

did not discuss the court’s decision to change Child’s goal to adoption, nor did

it discuss the court’s decision that CUA no longer needed to explore placement

of Child with a family member, which Mother challenged in her first, second,

and third claims. The absence of an opinion addressing these claims prevents

meaningful appellate review and renders us unable to determine whether the

court committed an abuse of discretion or error of law. See Jones v. Jones,

878 A.2d 86, 89 (Pa. Super. 2005) (quoting Commonwealth v. Lord, 719
A.2d 306, 308 (Pa. 1998)) (“The absence of a trial court opinion poses a

substantial impediment to meaningful and effective appellate review.”).

      Accordingly, we remand this matter so that the trial court may prepare

a supplemental opinion, within thirty (30) days of its receipt of the certified

record, explaining the reasons for its decision. In particular, we direct the


                                      -5-
J-S38002-19




court to explain its decision to change Child’s permanent placement goal to

adoption and, if relevant, its decision that CUA no longer needed to explore

placement of Child with a family member.

     Case remanded for further proceedings. Panel jurisdiction retained.

     Judge Dubow joins this memorandum.

     Judge Colins files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/19




                                   -6-